Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Weconsent to the incorporation by referencein thisRegistration Statement on Form S-8 of our report, dated March 15, 2012, with respect to the consolidated financial statements of CAMAC Energy Inc.and subsidiaries (the "Company") included in, or made a part of, the Annual Report on Form 10-K of the Company for the year ended December 31, 2012 filed with the Securities and Exchange Commission. /s/ RBSM LLP New York, New York March 11, 2014
